Citation Nr: 0513627	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-32 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to October 7, 1991, 
for a grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  His military records show that he was 
awarded the Combat Infantryman Badge for his combat service 
in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
effective date prior to October 7, 1991, for a grant of 
service connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for PTSD in May 1989.  He was notified in correspondence 
dated in July 1989 to submit a written statement regarding 
his PTSD stressor and was scheduled for a VA psychiatric 
examination.  The veteran failed to comply with VA's request 
for a stressor statement in a timely manner and failed to 
appear for the scheduled VA psychiatric examination.

2.  In a rating decision dated in August 1989, the veteran 
was denied service connection for PTSD.  Notice of this 
denial and his appellate rights were issued to him in 
correspondence dated in August 1989, but the veteran failed 
to file a timely appeal and the decision become final in 
August 1990. 

3.  On October 7, 1991 the RO received the veteran's formal 
application to reopen his claim of entitlement to service 
connection for PTSD.  

4.  In a March 1992 rating decision that stemmed from the 
above application to reopen the claim, the RO granted service 
connection for PTSD and assigned an effective date of October 
7, 1991 for this award.


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 1991 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  Notwithstanding , the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court) has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced even by failure to provide 
him a VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law. See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  In light of the foregoing, and in view of the 
determination of this appellate decision, the Board finds 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim for an earlier effective date for a 
grant of service connection for PTSD.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
will thus proceed with the consideration of this case.

Factual Background and Analysis: Entitlement to an effective 
date prior to October 7, 1991, for a grant of service 
connection for PTSD.

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for PTSD in May 1989.  His 
claims file contains no documentation of a formal or informal 
claim for VA compensation for a psychiatric disability of any 
sort prior to this date.  In response to his claim, VA issued 
correspondence to the veteran in July 1989 requesting that he 
provide a statement describing his PTSD stressors within 60 
days, with the advisory that if he did not provide the 
requested information within a year from the date of 
correspondence, compensation benefits to which his 
entitlement is established may not be paid for any period 
prior to the date of the information's receipt by VA.  VA 
also scheduled the veteran for a VA psychiatric examination 
to determine his diagnosis on Axis I.  A review of the claims 
file indicates, however, that he failed to comply with VA's 
request for a stressor statement and also failed to appear 
for the scheduled examination.  In an August 1989 rating 
decision, the veteran's claim for service connection for PTSD 
was denied on the basis of his noncompliance and non-
cooperation with the development of his claim, with the 
evidence of record thus being insufficient for rating 
purposes.  The evidence of record at the time consisted of 
the veteran's service medical records, which show no onset or 
diagnosis of a chronic psychiatric disability during active 
duty, and his military records showing that he was awarded 
the Combat Infantryman Badge for his participation in combat 
in the Republic of Vietnam.  Notice of the denial and the 
veteran's appellate rights were issued in correspondence 
dated in August 1989, but the veteran failed to perfect a 
timely appeal and the decision became final in August 1990.  
38 C.F.R. § 3.104 (2004).

On October 7, 1991, VA received the veteran's application to 
reopen his claim of entitlement to VA compensation for PTSD.  
A December 1991 VA psychiatric examination report shows that 
he was diagnosed with PTSD linked to his combat experiences 
during service.  By rating decision of March 1992, he was 
granted service connection for PTSD, effective October 7, 
1991.  The veteran was awarded a 50 percent evaluation for 
PTSD for the period from October 7, 1991 to March 26, 1992; 
thereafter, he was assigned a 100 percent rating for PTSD 
from March 27, 1992.

In September 2002, the veteran applied for an earlier 
effective date, prior to October 7, 1991, for his award of 
service connection for PTSD, contending that the effective 
date should extend to the date of his discharge from active 
duty in September 1969 on the basis that he was afflicted 
with PTSD symptoms ever since military service.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2004).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed a claim for 
service connection for a psychiatric disability on May 24, 
1989.  It is undisputed that the veteran did not file a claim 
for VA compensation for a psychiatric disability prior May 
24, 1989.  No correspondence from the veteran prior to this 
date contains any language that may be broadly interpreted as 
an informal claim for VA compensation for a psychiatric 
disability.  There were no records of treatment for a 
psychiatric disorder submitted with this claim and his 
service medical records did not show onset of a psychiatric 
disorder during his period of active duty.  As previously 
stated, VA had attempted to develop the claim, but the 
veteran failed to cooperate and his claim was denied in a 
final decision dated in August 1989.  Thereafter, the claims 
file shows no further activity from the veteran with regard 
to his claim for VA compensation for a psychiatric disability 
until October 7, 1991, when he reopened his claim and was 
thereafter granted service connection for PTSD.

Correct application of the aforementioned law and regulations 
supports the effective date of October 7, 1991 for the award 
of service connection for PTSD, as this was the date of 
receipt of the veteran's successful application to reopen his 
original claim.  There is no indication in the file, or any 
allegation from the veteran, that any actual application to 
reopen his claim was filed before then.  

The veteran contends that his PTSD symptoms were present at 
the time of his separation from active duty and that 
therefore his award of service connection for PTSD should 
extend to September 1969.  There are no provisions in the 
applicable laws and regulations, however, to allow an earlier 
effective date on this basis as the history of the claim 
clearly establishes that his claim of service connection for 
a psychiatric disability was not received within one year 
after the date of his discharge from the military.  In the 
present claim, it is the law and not the facts which are 
dispositive of the effective date issue.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board thus concludes that an 
effective date earlier than October 7, 1991, for a grant of 
service connection for PTSD is not warranted in this case 
under VA law and regulations governing effective dates for 
awards based on an successful reopening of a claim for 
service connection.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2004).  Therefore, the appeal must 
be denied.


ORDER

An effective date prior to October 7, 1991, for a grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


